Exhibit 10.8
FOUR-YEAR AWARD AGREEMENT
Vistaprint N.V.
Award Agreement for Fiscal Years [20__] to [20__]
under the
Vistaprint N.V. Performance Incentive Plan For Covered Employees
Participant: ______________________
Vistaprint N.V. (the “Company”) hereby agrees to award to the participant named
above (the “Participant”) on each of the dates set forth below (the “Vesting
Dates”) a cash amount determined pursuant to the formula set forth below (the
“Cash Payment Amount”).
By your acceptance of this Award Agreement, you agree that any Cash Payment
Amounts will be awarded under and governed by the terms and conditions of the
Vistaprint N.V. Performance Incentive Plan For Covered Employees, as amended
from time to time (the “Plan”) and by the terms and conditions of the Vistaprint
N.V. Performance Incentive Award Agreement — Terms and Conditions (“Terms and
Conditions”), which is attached hereto (this Award Agreement and the Terms and
Conditions are together referred to as the “Agreement”). If the conditions
described in this Agreement are satisfied, the applicable Cash Payment Amounts
will be paid under the Plan on the applicable Payment Date (as defined in the
Terms and Conditions).
For purposes of this Agreement, there shall be four performance periods, each of
which shall last for one fiscal year of the Company (the “Performance Periods”)
and each of which ends on a Vesting Date. Except as otherwise provided in the
Plan and the Terms and Conditions, for each Performance Period, the Compensation
Committee of the Supervisory Board of the Company (the “Compensation Committee”)
must certify in writing that the performance criteria set forth below have been
satisfied.
Base Amount and EPS Targets
As more fully described in the Terms and Conditions, the Cash Payment Amount
paid on the applicable Payment Date shall be determined based on the base amount
indicated below (the “Base Amount”) and the extent to which the Company achieves
the earnings per share targets (“EPS Targets”) indicated below. The EPS achieved
by the Company during a given Performance Period shall be determined in
accordance with US generally accepted accounting principles (“US GAAP”). For
avoidance of doubt, EPS calculations shall be inclusive (net of) the expense
associated with any and all employee compensation or bonus plans, including
those made pursuant to the Plan.

 



--------------------------------------------------------------------------------



 



Base Amount Per Performance Period: $_______________
EPS Targets:

                                      Performance Periods ending on the
following Vesting Dates       June 30, 2011     June 30, 2012     June 30, 2013
    June 30, 2014  
EPS Low Target
                               
EPS Medium Target
                               
EPS Upper Target
                               

Calculation of Cash Payment Amount
Payout Threshold Percentages:

                                      Performance Periods ending on the
following Vesting Dates     June 30, 2011   June 30, 2012   June 30, 2013   June
30, 2014
EPS Low Target
    50 %     50 %     50 %     50 %
EPS Medium Target
    100 %     100 %     100 %     100 %
EPS Upper Target
    130 %     160 %     200 %     250 %

The Cash Payment Amount for any Performance Period shall equal the Base Amount
set forth above multiplied by the Applicable Percentage (as defined below).

  •   If the EPS Low Target is not achieved for the applicable Performance
Period, then the Applicable Percentage shall be deemed to be equal to 0% and no
Cash Payment Amount shall be paid.     •   If the EPS Upper Target is achieved
or exceeded for the applicable Performance Period, then the Applicable
Percentage shall be equal to the highest Payout Threshold Percentage set forth
above (for the applicable Vesting Date).     •   If the Company’s earnings per
share are greater than or equal to the EPS Low Target, but less than the EPS
Upper Target, the Applicable Percentage shall be equal to

  i.   the Payout Threshold Percentage for the highest EPS Target achieved with
respect to the applicable Performance Period, plus     ii.   a number calculated
as follows: (A) a percentage equal to a fraction, the numerator of which shall
equal the amount by which earnings per share exceeded such applicable EPS Target
and the denominator of which shall equal the difference between the next highest
EPS Target that was not achieved and the highest EPS Target achieved, multiplied
by (B) the difference between the Payout Threshold Percentage for the next
highest EPS Target that was not achieved and the Payout Threshold Percentage for
the highest EPS Target achieved.

2



--------------------------------------------------------------------------------



 



Example (the following is an example only and does not reflect actual targets or
awards)
For example, if for the Performance Period ending June 30, 2014 the Base Amount
was $50,000 and the EPS Targets were as follows:

                  Example EPS Low   Example EPS Medium   Example EPS Upper
Target   Target   Target
$1.64
  $ 2.96     $ 3.65  

and the earnings per share as certified by the Compensation Committee for such
Performance Period were $3.00, then the Applicable Percentage would be equal to
108.68%, calculated as follows:
(i) the Payout Threshold Percentage for the EPS Medium Target (the highest EPS
Target achieved), or 100%, plus
(ii) 8.68%, calculated as follows: (A) a percentage equal to $0.04 (the amount
by which the $3.00 earnings per share achieved exceeded the $2.96 EPS Medium
Target) divided by $0.69 (the difference between the $3.65 EPS Upper Target (the
next highest EPS Target that was not achieved) and the $2.96 EPS Medium Target
(the highest EPS Target achieved), or 5.79%, multiplied by (B) the difference
between the Payout Threshold Percentage for the EPS Upper Target (the next
highest EPS Target that was not achieved) and the Payout Threshold Percentage
for the EPS Medium Target (the highest EPS Target achieved), or 150%.
The Cash Payment Amount for the applicable Performance Period would equal
$50,000 (the Base Amount) multiplied by 108.68% (the Applicable Percentage) or
$54,340.

                            Accepted and Agreed:       Vistaprint N.V.  
 
                          By:           By:      
 
  Name:               Name:      
 
                  Title      

3



--------------------------------------------------------------------------------



 



Vistaprint N.V.
Award Agreement for Fiscal Years [20__] to [20__]
under the
Vistaprint N.V. Performance Incentive Plan For Covered Employees
Terms and Conditions
1. Award. If all the conditions set forth in this Agreement are satisfied, on
the applicable Payment Date (as defined below), a Cash Payment Amount will be
made under the Plan to the Participant named in the accompanying Award
Agreement. Except as provided in Section 3 below or Articles VI and XI of the
Plan, (i) no Cash Payment Amount shall be made until the applicable Payment
Date, and (ii) the Participant shall have no rights to any Cash Payment Amount
until the Vesting Date. Except where the context otherwise requires, the term
“the Company” shall include any Related Company. Capitalized terms used but not
defined herein shall have the meaning ascribed to them in the Award Agreement or
the Plan.
2. Conditions for the Award. Except as provided in Section 3 below or Articles
VI and XI of the Plan, a Cash Payment Amount shall be paid only if all of the
following conditions are satisfied:
     (a) The Participant is, and has continuously been, an employee of the
Company beginning with the date of this Agreement and continuing through the
Vesting Date.
     (b) The performance criteria set forth in the accompanying Award Agreement
are satisfied during the Performance Period. The Compensation Committee must
determine and certify in writing at the end of the Performance Period the
extent, if any, to which the performance criteria have been achieved. In making
its determination, the Compensation Committee shall adjust the performance
criteria proportionately to take into account:
     (1) Reductions in earnings per share, as compared to the EPS Targets set
forth in the Award Agreement for the applicable Performance Period, that the
Compensation Committee reasonably determines have resulted from any acquisitions
or dispositions of businesses by the Company and/or any of its subsidiaries (the
“Consolidated Company”) that are completed during or before the Performance
Period but after the date on which the Compensation Committee determines the EPS
Targets set forth in the Award Agreement (the “Eligible Period”), including but
not limited to the amortization of intangibles and other assets, transaction
costs and expenses, and additional dilution resulting from the acquisition or
disposition.
     (2) Reductions in earnings per share, as compared to the EPS Targets set
forth in the Award Agreement for the applicable Performance Period, that result
directly from amounts that are paid or payable by the Consolidated Company
during the applicable Performance Period (1) under any settlement agreement
between the Consolidated Company and Soverain Software LLC or any of its
affiliates, or (2) in damages or penalties awarded by a court in a final,
nonappealable judgment, in each case in connection with the lawsuit originally
filed by Soverain Software on June 26, 2009 in the United States District Court
for the Eastern District of Texas, including any appeals thereto, and in each
case where the settlement or court award occurred during Eligible Period.
     (3) Changes (whether reductions or increases) in earnings per share, as
compared to the EPS Targets set forth in the Award Agreement for the applicable
Performance Period, that result directly from amounts that are paid or payable
to or by the Consolidated Company during the applicable Performance Period
(1) under any agreement that the Consolidated Company or any of its subsidiaries
enter into in settlement of a Lawsuit, or (2) in damages or penalties awarded by
a court or other governmental agency in final nonappealable judgment of a
Lawsuit, in each case where the settlement or award occurred during the Eligible
Period. A “Lawsuit” is a lawsuit or similar process for presenting claims for
adjudication by any state, federal, national or local court or governmental or
regulatory agency in which (a) the Consolidated Company is a party and (b) the
aggregate amount of settlement, damages and/or penalties paid or payable

4



--------------------------------------------------------------------------------



 



to or by the Consolidated Company is $2,000,000 or more. The $2,000,000
threshold applies to each individual Lawsuit, not in the aggregate to all
Lawsuits affecting the Performance Period. If the $2,000,000 threshold is
reached with respect to the settlement or adjudication of a Lawsuit, then the
performance criteria shall be proportionately adjusted to take into account the
full amount of the settlement, damages or penalties, not just the amounts over
$2,000,000.
     (4) Any effect of the Company’s changing the basis of its financial
statements filed with the US Securities and Exchange Commission (the “SEC” )
from US GAAP to International Financial Reporting Standards or another
accounting standard permitted by the SEC for use by registered companies (“New
Accounting Standard”). If the EPS Targets are determined in accordance with US
GAAP and the Company elects to report its financial results to the SEC in
accordance with the New Accounting Standard for a Performance Period, then the
Compensation Committee shall reconcile the financial results prepared in
accordance with the New Accounting Standard for filing with the SEC to the
results that would have been reported for such Performance Period in accordance
with US GAAP and determine the extent, if any, to which the performance criteria
have been achieved by comparing the EPS Targets set forth in the Award Agreement
for the applicable Performance Period to the reconciled US GAAP results for such
Performance Period.
     (c) Cash Payment Amounts shall be paid only in the amounts determined
pursuant to the formula provided under the heading “Calculation of Cash Payment
Amount” in the Award Agreement. If the applicable EPS Low Target is not achieved
during the applicable Performance Period, no Cash Payment Amount shall be paid
for such period.
3. Employment Events Affecting Payment of Award.
     (a) If the Participant dies or becomes disabled (within the meaning of
Section 22(e)(3) of the Code) prior to the end of any Performance Period, then
the Participant or his estate will nevertheless be eligible to receive on the
Payment Date the pro rata share of the Cash Payment Amount based on the number
of months of participation during any portion of the Performance Period in which
the death or disability occurs.
     (b) If the Participant is terminated other than by reason of death or
disability at any time prior to the Vesting Date, then except to the extent
specifically provided to the contrary in any other agreement between the
Participant and the Company, no Cash Payment Amount will be paid and this
Agreement will be of no further force or effect unless the performance criteria
set forth in the accompanying Award Agreement are satisfied and the Compensation
Committee determines, in its sole discretion, that the Cash Payment Amount is
merited.
     (c) If, at any time after the Vesting Date but before the Payment Date,
(i) the Participant’s relationship with the Company is terminated by the Company
for Cause (as defined below) or (ii) the Participant’s conduct after termination
of the employment relationship violates the terms of any non-competition,
non-solicitation or confidentiality provision contained in any employment,
consulting, advisory, proprietary information, non-competition, non-solicitation
or other similar agreement between the Participant and the Company, then,
without limiting any other remedy available to the Company, all right, title and
interest in and to the Cash Payment Amount shall be forfeited and revert to the
Company as of the date of such determination and the Company shall be entitled
to recover from the Participant the Cash Payment Amount.

5



--------------------------------------------------------------------------------



 



     (d) “Cause,” as determined by the Company (which determination shall be
conclusive), means:
     (1) the Participant’s willful and continued failure to substantially
perform his or her reasonable assigned duties (other than any such failure
resulting from incapacity due to physical or mental illness or, if applicable,
any failure after the Participant gives notice of termination for Good Reason,
as defined in an agreement between the Participant and the Company), which
failure is not cured within 30 days after a written demand for substantial
performance is received by the Participant from the Supervisory Board which
specifically identifies the manner in which the Board believes the Participant
has not substantially performed the Participant’s duties; or
     (2) the Participant’s willful engagement in illegal conduct or gross
misconduct that is materially and demonstrably injurious to the Company.
For purposes of this Section 3(d), no act or failure to act by the Participant
shall be considered “willful” unless it is done, or omitted to be done, in bad
faith and without reasonable belief that the Participant’s action or omission
was in the best interests of the Company.
4. Change in Control. Upon a Change in Control, the performance criteria set
forth in the accompanying Award Agreement for each EPS Medium Target shall be
deemed satisfied for the Performance Period in which the Change in Control
occurs and for each subsequent Performance Period that is a part of this Award.
In lieu of amounts to be determined pursuant to the formula under the heading
“Calculation of Cash Payment Amount” in the Award Agreement for each such
subsequent Performance Period, the Participant shall be entitled to receive
instead a Cash Payment Amount equal to the Base Amount multiplied by the
Applicable Percentage for the EPS Medium Target for each applicable subsequent
Performance Period, which amount shall be payable as soon as practicable
following the Change in Control, but no later than two and one-half months
following the Change in Control.
5. No Special Employment or Similar Rights. Nothing contained in the Plan or
this Agreement shall be construed or deemed by any person under any
circumstances to bind the Company to continue the employment or other
relationship of the Participant with the Company. The Company expressly reserves
the right at any time to dismiss or otherwise terminate its relationship with
the Participant free from any liability or claim under the Plan or this
Agreement.
6. Withholding Taxes. The Company’s obligation to pay the Cash Payment Amount
shall be subject to the Participant’s satisfaction of all applicable income,
employment, social charge and other tax withholding requirements under all
applicable laws and regulations.
7. Transferability. This Agreement may not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of (whether by operation of law or
otherwise) (collectively, a “transfer”) by the Participant, except that this
Agreement may be transferred (i) by the laws of descent and distribution,
(ii) pursuant to a qualified domestic relations order, or (iii) with the prior
consent of the Compensation Committee, to or for the benefit of any immediate
family member, family trust, family partnership or family limited liability
company established solely for the benefit of the Participant and/or an
immediate family member of the Participant.

8.   Miscellaneous.

     (a) Except as provided herein, this Agreement may not be amended or
otherwise modified unless evidenced in writing and signed by the Company and the
Participant, unless the Compensation Committee determines that the amendment or
modification, taking into account any related action, would not materially and
adversely affect the Participant.
     (b) All notices under this Agreement shall be mailed or delivered by hand
to the Company at its main office, Attn: Secretary, and to the Participant at
his or her last known address on the employment records of the Company or at
such other address as may be designated in writing by either of the parties to
one another.
     (c) This Agreement shall be governed by and construed in accordance with
the laws of the Commonwealth of Massachusetts, USA.

6